

LICENSE AGREEMENT


      LICENSE AGREEMENT, dated as March 7, 2008 (the "Commencement Date") by and
between Fund.com Managed Products Inc., a subsidiary of Fund.com
Inc.("LICENSEE"), a Delaware corporation, having an office at 455 Broadway, New
York, NY 10012, and Equities Global Communications, Inc.("LICENSOR"), having an
office at 2118 Wilshire Boulevard #722, Santa Monica, CA 90403.


      WHEREAS, LICENSOR compiles, calculates, maintains and owns rights in and
to the EQUITIES® Hedge Fund Index and to the proprietary data therein contained
(such rights being hereinafter individually and collectively referred to as the
"Equities Index"); and


        WHEREAS, the LICENSOR uses in commerce and has trade name and trademark
license rights to the designations ”EQUITIES®" and "EQUITIES® Hedge Fund Index",
in connection with the Equities Index (such rights being hereinafter
individually and collectively referred to as the "Equities Marks"); and


       WHEREAS, LICENSEE wishes to license the use of the Equities Index and the
Equities Marks in connection with the use, marketing and/or promotion of the
Equities Index under applicable law, rules and regulations; and


     WHEREAS, LICENSEE wishes to obtain LICENSOR's authorization to sub-license
the Equities Index and the Equities Marks pursuant to the terms and conditions
hereinafter set forth.


NOW, THEREFORE, the parties hereto agree as follows:


1.      Grant of License.


(a)              Subject to the terms and conditions of this Agreement, LICENSOR
hereby grants to LICENSEE a perpetual exclusive license, (i) to use the Equities
Index as a component of, as the basis of the investment strategies of, and
otherwise in connection with the making, issuance, purchase, sale, market
quotation, marketing, promotion, trading or other distribution of investment
products and (ii) to use and refer to the Equities Marks in connection with the
distribution of investment products and in connection with making such
disclosure about such investment products as LICENSEE deems necessary or
desirable under any applicable law, rules or regulations, but, in each case,
only to the extent necessary to indicate the source of the
Equities  Index.  LICENSOR agrees that LICENSEE shall have the right and
authority to sublicense the rights and licenses granted hereunder for use in
investment products and to third parties who require (in LICENSEE’s reasonable
opinion) such license in connection with the distribution of investment
products.


(b)              LICENSEE shall have the right of first refusal to enter into an
arrangement concerning the licensing of any index owned or developed by LICENSOR
for use in the making, issuance, purchase, sale, market quotation, marketing,
promotion, trading or other distribution of any investment product.  LICENSOR
shall have the right to enter into such an arrangement with a third-party only
(i) after LICENSEE has refused such arrangement and (ii) if such third-party
arrangement is substantially upon the same terms and conditions offered to and
refused by LICENSEE.
 
 

--------------------------------------------------------------------------------


 

 
(c)              Each of LICENSEE and LICENSOR shall use reasonable efforts to
protect the goodwill and reputation of the Equities Index and of the Equities
Marks in connection with the use of the Equities Index and the Equities Marks
under this Agreement.


2.      Term.


             The term of this Agreement shall commence on the Commencement Date
and shall continue in effect thereafter until it is terminated in accordance
with its terms.


3.      License Fees.


              (a)                      The LICENSEE shall pay to LICENSOR 5% of
all sub-license fees collected by the LICENSEE from all sub-licensees of the
Equity Index (the “License Fees”). For any use of the Equities Index by the
Licensee or an affiliate, license fees to be paid to the LICENSOR shall be
determined upon agreement by the parties.        


             (b)                        During the term of this Agreement and
for a period of one (1) year after its termination, LICENSOR shall have the
right, during normal business hours and upon reasonable notice to Licensee, to
audit on a confidential basis the relevant books and records of LICENSEE to
determine that License Fees have been accurately determined. The costs of such
audit shall be borne by LICENSOR unless it determines that it has been underpaid
by five percent (5%) or more; in such case, costs of the audit shall be paid by
Licensee. Unless required by law, a court or a regulatory agency, LICENSOR and
its agents shall maintain as confidential and not disclose information and
documents received or reviewed in connection with the audit.


4.      Termination.


             (a)                         At any time during the term of this
Agreement, either party may give the other party sixty (60) days prior written
notice of termination if the terminating party believes in good faith that
material damage or harm is occurring to the reputation or goodwill of that party
by reason of its continued performance hereunder, and such notice shall be
effective on the date specified therein of such termination, unless the other
party shall correct the condition causing such damage or harm within the notice
period.


             (b)                        In the case of breach of any of the
material terms or conditions of this Agreement by either party, the other party
may terminate this Agreement by giving sixty (60) days prior written notice of
its intent to terminate, and such notice shall be effective on the date
specified therein for such termination unless the breaching party shall correct
such breach within the notice period.


             (c)                        LICENSOR shall have the right, in its
sole discretion, to cease compilation and publication of the Equities Index and,
in such event, to terminate this Agreement if LICENSOR does not offer a
replacement or substitute index. In the event that LICENSOR intends to
discontinue the Equities Index, LICENSOR shall give LICENSEE at least six months
(6) month’s written notice prior to such discontinuance, which notice shall
specify whether a replacement or substitute index will be made available.


               LICENSEE shall have the option hereunder within sixty (60) days
after receiving such written notice from LICENSOR to notify LICENSOR in writing
of its election to publish, compile, calculate, maintain and license the
Equities Index itself or of its intent to use the replacement or substitute
index, if any, under the terms of this Agreement. In the event that LICENSEE
does not exercise such options or no substitute or replacement index is made
available, this Agreement shall be terminated as of the date specified in the
LICENSOR notice and the License Fees to the date of such termination shall be
computed as provided in Subsection 4(f).
 
 

--------------------------------------------------------------------------------



 
              (d)               LICENSEE may terminate this Agreement upon
ninety (90) days prior written notice to LICENSOR if (i) LICENSEE is informed of
the final adoption of any legislation or regulation or the issuance of any
interpretation that in LICENSEE's reasonable judgment materially impairs
LICENSEE's ability to market and/or promote product using the Equities Index;
(ii) any material litigation or regulatory proceeding regarding any products
using the Equities Index is threatened or commenced; or (iii) LICENSEE in its
sole discretion chooses to cease use of the Equities Marks and the Equities
Index. In such event the License Fees to the date of such termination shall be
computed as provided in Subsection 4(f).


              (e)                       LICENSOR may terminate this Agreement
upon ninety (90) days (or upon such lesser period of time if required pursuant
to a court order) prior written notice to LICENSEE if (i) LICENSOR is informed
of the final adoption of any legislation or regulation or the issuance of any
interpretation that in LICENSOR's reasonable judgment materially impairs
LICENSOR's ability to license and provide the Equities Index and Equities Marks
under this Agreement; or (ii) any litigation or proceeding is threatened or
commenced and LICENSOR reasonably believes that such litigation or proceeding
would have a material and adverse effect upon the Equities Marks and/or the
Equities Index or upon the ability of LICENSOR to perform under this Agreement.
In such event the License Fees to the date of such termination shall be computed
as provided in Subsection 4(f).


              (f)                        In the event of termination of this
Agreement as provided in Subsections 4(a), (b), (c), (d) or (e), the License
Fees to the date of such termination shall be computed by prorating the amount
of the applicable  License Fees on the basis of the number of elapsed days in
the current term. Any excess License Fees amount paid by LICENSEE for the
current term shall be refunded by LICENSOR.


              (g)                       Upon termination of this Agreement,
LICENSEE shall cease to sub-license the Equities Index and the Equities Marks;
provided that LICENSEE may continue to utilize any previously printed materials
which contain the Equities Marks for a period of ninety (90) days following such
termination.


5.      LICENSOR's Obligations.


              (a)                       LICENSEE shall have no responsibility
for ensuring that LICENSOR employees comply with  LICENSOR policies and
applicable rules and regulations. LICENSOR shall have no liability to the
LICENSEE with respect to its employees' adherence or failure to adhere to its
policies and applicable rules and regulations.


               (b)                      LICENSOR shall not and is in no way
obliged to engage in any marketing or promotional activities in connection with
the Product or in making any representation or statement to investors or
prospective investors in connection with the promotion by LICENSEE of any
investment products using the Equities Index.


               (c)                      LICENSOR agrees to provide reasonable
support for LICENSEE's development, marketing and educational efforts with
respect to investment products using the Equities Index as follows: (i) LICENSOR
shall provide LICENSEE, upon request but subject to any agreements of
confidentiality with respect thereto, copies of the results of any marketing
research conducted by or on behalf of LICENSOR with respect to the Equities
Index; and (ii) LICENSOR shall respond in a timely fashion to any reasonable
requests for information by LICENSEE regarding the Equities Index.
 
 

--------------------------------------------------------------------------------



 
                (d)                     LICENSOR or its agent shall calculate
and disseminate the Equities  Index at least once each fifteen (15) seconds in
accordance with its current procedures, which procedures may be modified by
LICENSOR.


                (e)                    LICENSOR shall promptly correct or
instruct its agent to correct any mathematical errors made in LICENSOR's
computations of the Equities Index  which are brought to LICENSOR's attention by
LICENSEE, provided that nothing in this Section 5 shall give LICENSEE the right
to exercise any judgment or require any changes with respect to LICENSOR's
method of composing, calculating or determining the Equities Index; and,
provided further, that nothing herein shall be deemed to modify the provisions
of Section 9 of this Agreement.


6.      Informational Materials.


               LICENSEE shall use its best efforts to protect the goodwill
and reputation of LICENSOR and of the Equities Marks in connection with its use
of the Equities Marks under this Agreement. LICENSEE shall review and approve
all informational materials pertaining to and to be used in connection with any
product using the Equities Index, including, where applicable, all prospectuses,
plans, registration statements, application forms, contracts, videos, internet
sites, electronic commerce, advertisements, brochures and promotional and any
other similar informational materials (including documents required to be filed
with governmental or regulatory agencies) that in any way use or refer to
LICENSOR, the Equities Index, or the Equities Marks (the "Informational
Materials").


7.      Protection of Value of License.


            (a)                         During the term of this Agreement,
LICENSOR shall use its best efforts to maintain in full force and effect federal
registrations for "EQUITIES (R)", and "EQUITIES® Hedge Fund Index". LICENSOR
shall at LICENSOR's own expense and sole discretion exercise LICENSOR's common
law and statutory rights against infringement of the Equities Marks, copyrights
and other proprietary rights.


            (b)                         LICENSEE shall cooperate with LICENSOR
in the maintenance of such rights and registrations and shall take such actions
and execute such instruments as LICENSOR may from time to time reasonably
request, and shall use the following notice when referring to the Equities Index
or the Equities Marks in any Informational Material:


8.      Proprietary Rights.


            (a)                         LICENSEE acknowledges that the Equities
Index is selected, coordinated, arranged and prepared by LICENSOR through the
application of methods and standards of judgment used and developed through the
expenditure of considerable work, time and money by LICENSOR. LICENSEE also
acknowledges that the  Equities Index and the Equities Marks are the exclusive
property of LICENSOR, that LICENSOR has and retains all proprietary rights
therein (including, but not limited to trademarks and copyrights) and that the
Equities Index and its compilation and composition and changes therein are in
the control and discretion of LICENSOR.
 
 

--------------------------------------------------------------------------------



 
            (b)                         LICENSOR reserves all rights with
respect to the Equities Index and the Equities Marks except those expressly
licensed to LICENSEE hereunder.


            (c)                         Each party shall treat as confidential
and shall not disclose or transmit to any third party any documentation or other
written materials that are marked as "Confidential and Proprietary" by the
providing party ("Confidential Information"). Confidential Information shall not
include (i) any information that is available to the public or to the receiving
party hereunder from sources other than the providing party (provided that such
source is not subject to a confidentiality agreement with regard to such
information) or (ii) any information that is independently developed by the
receiving party without use of or reference to information from the providing
party. Notwithstanding the foregoing, either party may reveal Confidential
Information to any regulatory agency or court of competent jurisdiction if such
information to be disclosed is (a) approved in writing by the other party for
disclosure or (b) required by law, regulatory agency or court order to be
disclosed by a party, provided, if permitted by law, that prior written notice
of such required disclosure is given to the other party and provided further
that the providing party shall cooperate with the other party to limit the
extent of such disclosure. The provisions of this Subsection 8(c) shall survive
any termination of this Agreement for a period of five (5) years from disclosure
by either party to the other of the last item of such Confidential Information.


9.      Warranties; Disclaimers.


             (a)                        LICENSOR represents and warrants that
LICENSOR has the right to grant the rights granted to LICENSEE herein and that
the license granted herein shall not infringe any trademark, copyright or other
proprietary right of any person not a party to this Agreement.


             (b)                        LICENSOR further warrants and represents
to LICENSEE that the Equities Marks and the Equities Index are the exclusive
property of LICENSOR, that LICENSOR has and retains all proprietary rights
therein (including, but not limited to trademarks and copyrights), that the
Equities Index and its compilation and composition and changes therein are in
the control and discretion of LICENSOR, and that the Equities Index and Equities
Marks do not infringe the rights of any third party.


             (c)                        Each party represents and warrants to
the other that it has the authority to enter into this Agreement according to
its terms and that its performance does not violate any laws, regulations or
agreements applicable to it.


             (d)                        Neither party shall have any liability
for lost profits or indirect, punitive, special, or consequential damages
arising out of this Agreement, even if notified of the possibility of such
damages. In no event shall the cumulative liability of LICENSOR to LICENSEE
exceed the average annual License Fees actually paid to LICENSOR hereunder.


             (e)                         The provisions of this Section 9 shall
survive any termination of this Agreement.





--------------------------------------------------------------------------------




10.     Indemnification.


           (a)                          LICENSEE shall indemnify and hold
harmless LICENSOR, its affiliates and their officers, directors, employees and
agents against any and all judgments, damages, costs or losses of any kind
(including reasonable attorneys' and experts' fees) as a result of any
third-party claim, action, or proceeding that arises out of or relates to this
Agreement, except insofar as it relates to a breach by LICENSOR of its
representations or warranties hereunder, however, that LICENSOR notifies
LICENSEE promptly of any such claim, action or proceeding. LICENSEE shall
periodically reimburse LICENSOR for its reasonable expenses incurred under this
Subsection 10(a). LICENSOR shall have the right, at its own expense, to
participate in the defense of any claim, action or proceeding against which it
is indemnified hereunder; provided, however, it shall have no right to control
the defense, consent to judgment, or agree to settle any such claim, action or
proceeding without the written consent of LICENSEE without waiving the indemnity
hereunder. LICENSEE, in the defense of any such claim, action or proceeding
except with the written consent of LICENSOR, shall not consent to entry of any
judgment or enter into any settlement which either (a) does not include, as an
unconditional term, the grant by the claimant to LICENSOR of a release of all
liabilities in respect of such claims or (b) otherwise adversely affects the
rights of LICENSOR. This provision shall survive the termination or expiration
of this Agreement.


            (b)                         LICENSOR shall indemnify and hold
harmless LICENSEE, its affiliates and their officers, directors, employees and
agents against any and all judgments, damages, costs or losses of any kind
(including reasonable attorneys' and experts' fees) as a result of any
third-party claim, action, or proceeding that arises out of or relates to any
breach by LICENSOR of its representations or warranties under this Agreement;
provided, however, that (a) LICENSEE notifies LICENSOR promptly of any such
claim, action or proceeding; (b) LICENSEE grants LICENSOR control of its defense
and/or settlement; and (c) LICENSEE cooperates with LICENSOR in the defense
thereof. LICENSOR shall periodically reimburse LICENSEE for its reasonable
expenses incurred under this Subsection 10(b). LICENSEE shall have the right, at
its own expense, to participate in the defense of any claim, action or
proceeding against which it is indemnified hereunder; provided, however, it
shall have no right to control the defense, consent to judgment, or agree to
settle any such claim, action or proceeding without the written consent of
LICENSOR without waiving the indemnity hereunder. LICENSOR, in the defense of
any such claim, action or proceeding, except with the written consent of
LICENSEE, shall not consent to entry of any judgment or enter into any
settlement which either (a) does not include, as an unconditional term, the
grant by the claimant to LICENSEE of a release of all liabilities in respect
of such claims or (b) otherwise adversely affects the rights of LICENSEE. This
provision shall survive the termination or expiration of this Agreement.


11.     Suspension of Performance.


               Neither LICENSOR nor LICENSEE shall bear responsibility or
liability for any losses arising out of any delay in or interruptions of their
respective performance of their obligations under this Agreement due to any act
of God, act of governmental authority, act of the public enemy or due to war,
the outbreak or escalation of hostilities, riot, fire, flood, civil commotion,
insurrection, labor difficulty (including, without limitation, any strike, or
other work stoppage or slow down), severe or adverse weather conditions,
communications line failure, or other similar cause beyond the reasonable
control of the party so affected.







--------------------------------------------------------------------------------




12.     Other Matters.


            (a)                         This Agreement is solely and exclusively
between the parties hereto and shall not be assigned or transferred by either
party, without prior written consent of the other party, and any attempt to so
assign or transfer this Agreement without such written consent shall be null and
void.


            (b)                         This Agreement constitutes the entire
agreement of the parties hereto with respect to its subject matter and may be
amended or modified only by a writing signed by duly authorized officers of both
parties. This Agreement supersedes all previous agreements between the parties
with respect to the subject matter of this Agreement. There are no oral or
written collateral representations, agreements, or understandings except as
provided herein.


           (c)                          No breach, default, or threatened breach
of this Agreement by either party shall relieve the other party of its
obligations or liabilities under this Agreement with respect to the protection
of the property or proprietary nature of any property which is the subject of
this Agreement.


           (d)                          Except as set forth in Section 6 hereof
with respect to Informational Materials, all notices and other communications
under this Agreement shall be (i) in writing, (ii) delivered by hand, by
registered or certified mail, return receipt requested, or by facsimile
transmission to the address or facsimile number set forth below or such address
or facsimile number as either party shall specify by a written notice to the
other and (iii) deemed given upon receipt.


Notice to LICENSOR:


Equities Global Communications, Inc.
2118 Wilshire Boulevard #722
Santa Monica, CA 90403
Attn: David Bernard
          Chief Executive Officer
Fax #: 310-207-8198
Email: DBernard@equitiesmagazine.com


Notice to LICENSEE:


Fund.com Managed Products Inc.
455 Broadway, 4th Floor
New York, NY 10012
Attn: Raymond Lang
          Chief Executive Officer
Fax #: 212-625-3594
Email: rlang@fund.com


          (f)           This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of New York.


         (g)                           Each party agrees that in connection with
any legal action or proceeding arising with respect to this Agreement, they will
bring such action or proceeding only in the United States District Court for the
District of New York or in the Supreme Court of the State of New York in and for
the First Judicial Department and each party agrees to submit to the
jurisdiction of such court and venue in such court and to waive any claim that
such court is an inconvenient forum.





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.


 Equities Global Communications,
Inc.                                                  Fund.com Managed Products
Inc.
               a subsidiary of Fund.com Inc.

 


By: /s/ David
Bernard                                                                              
By:  /s/ Raymond Lang


Name: David
Bernard                                                                               
Name:  Raymond Lang


Title: Chief Executive
Officer                                                                    Title:  Chief
Executive Officer


